Title: Notes on Appointments, 21 February 1806
From: Jefferson, Thomas
To: 


                        
                            
                        
                        
                     
                        
                           ^
                           
                           William Cranch to be Chief judge of the circuit court of the district of Columbia
                        
                        
                           
                           
                           Aflen Bowie Ducket of Maryland to be an assistant judge
                        
                        
                           ^
                           
                           Pierrepoint Edwards of Connecticut to be judge of the district court of Connecticut.
                        
                        
                           ^
                           
                           Phineas Manning lately appd. Collector of the Distr. of Perth Amboy to be also Inspector of revenue for the port of Perth Amboy.
                        
                        
                           ^
                           3
                           James Lovell of Orleans—to be Surveyor for the port of Orleans
                        
                        
                           ^
                           
                           David Parmelye of Misipi territy. to be a Comr. of land titles for the Western district of the territory of Orleans.
                        
                        
                           ^
                           4
                           Philip Ford of Marld. to be Surveyor of the port of Llewillyn’s burgh & Inspector of the revenue for the same
                        
                        
                           
                           
                           
                              John Stone. republican. good character. recomd by J. T. Mason & J. Campbell
                        
                        
                           
                           
                           Philip Ford. republican. good character. 3. mi. from Llewllsbg. Delegate. Sheriff. Justice. assocte. justice recomd Duv
                           
                        
                        
                           ^
                           2
                           John Armsrong M.P. US. Paris & James Bowdoin M.P. US. Madrd, to be joint M.P. & extre. for settling difference with Spain respecting Spolians & the territories on both sides Misipi
                        
                        
                           ^
                           
                           George Davis late Consl. US. Tunis to be Cons. US. Tripoli.
                        
                     
                  
                  Postponed.
                  
                     Louisiana. Theodoric Bland of Maryland to be a judge
                  
                     Indiana or Michigan. Otto Shrader of Pensva. to be a judge.
                  Stanley Griswold of Michigan to be Register of the land office at Detroit v. Hoffman
                  Consuls. Tunis
                  Hanson Briscoe of Maryld. to be a Comr. for the road from Ft. Cumbld to Ohio.
                  Otto Shrader of Pensva to be one of the judges
                  Hoffman   to be judge of Indiana
                  Robert Grayson
                  Noah Lester
                  Jesse Atvales
                        
                            
                        
                    